United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3470
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Jerrod Lamonte Marshall

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                    for the Western District of Missouri - Joplin
                                  ____________

                               Submitted: June 5, 2014
                                 Filed: June 6, 2014
                                   [Unpublished]
                                   ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Jerrod Lamonte Marshall appeals after he entered into a binding plea agreement
under Federal Rule of Criminal Procedure 11(c)(1)(C), and pled guilty to transporting
a minor with the intent that she engage in prostitution. Marshall was sentenced by the
district court1 pursuant to the plea agreement. His counsel filed a brief under Anders
v. California, 386 U.S. 738 (1967), which alludes to guilt and sentencing issues, and
possible claims of ineffective assistance of counsel. Counsel also discusses the effect
of an appeal waiver in the plea agreement. Marshall has filed a pro se brief, arguing
that the district court improperly accepted his guilty plea without a sufficient factual
basis. Counsel has moved to withdraw.

       After careful de novo review, this court enforces the appeal waiver. See United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver is
generally enforceable, and appeal is subject to dismissal, if appeal falls within scope
of waiver, defendant entered into both plea agreement and waiver knowingly and
voluntarily, and enforcement of waiver would not result in miscarriage of justice); see
also United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (this court reviews de
novo validity and applicability of appeal waiver). An independent review of the record
pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), reveals no non-frivolous issues
that are both outside the scope of the appeal waiver and appropriate for review on
direct appeal. To the extent this case may present non-frivolous ineffective-assistance
claims, they are deferred to collateral proceedings. See United States v. Jennings, 662
F.3d 988, 991-92 (8th Cir. 2011) (deferring possible ineffective-assistance claims to
28 U.S.C. § 2255 proceeding where record can be properly developed).

      The appeal is dismissed, and counsel’s motion to withdraw is granted.
                       ______________________________




      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-